DETAILED ACTION
As per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

In responding to this Office action, the applicant is requested to include specific references (figures, paragraphs, lines, etc.) to the drawings/specification of the present application and/or the cited prior arts that clearly support any amendments/arguments presented in the response, to facilitate consideration of the amendments/arguments.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 2, 3, 8, 9, and 16 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim(s) 2 and 3 do not end in a period.

Claim(s) 8 and 9 recite(s) the language (emphasis added) “to selected ones of the local word lines whose lengths”, where “local word lines” lacks antecedent basis.

Claim(s) 16 recite(s) the language (emphasis added) “the metal layer comprises a refractory metal”, where “a metal layer” is not recited in the claims that claim 16 depends on, and the limitation lacks antecedent basis.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Peng, US 20160086970 A1, in view of Or-Bach, US 20170053906 A1.

As to claim 1, Peng discloses a memory structure (see Peng Para [0004]), comprising: 
a semiconductor substrate (see Peng Fig 8a Ref Substrate) having a substantially planar surface (see Peng Fig 8a Ref Substrate)); an insulating layer (see Peng Fig 8a Ref Buffer layer) over the semiconductor substrate; 
a first stack of active strips (see Peng Fig 8a Ref Channel Stack)) and a second stack of active strips (see Peng Fig 8a Ref Channel Stack)) formed over the insulating layer, wherein: 
(i) each stack of active strips comprises two or more active strips provided one on top of another (see Peng Fig 8a Refs Bit Line, Conduction Channel, and Source Line) and electrically isolated from each other (see Peng Fig 8a Ref Insulation Layer), the active strips 
(a) being substantially aligned lengthwise with each other along a first direction substantially parallel to the planar surface (see Peng Fig 8a downward pointing arrow), and each comprising a first semiconductor layer of a first conductivity type (see Peng Fig 8a Refs Bit Line, Conduction Channel, and Source Line) provided between a second semiconductor layer (see Peng Fig 8a Ref Source Line) and a third semiconductor layer each of a second conductivity type (see Peng Fig 8a Ref Bit Line); and 
(ii) the first stack and the second stack being separated from each other a predetermined distance (see Peng Fig 8a the distance between two of Ref Channel Stack) along a second direction transverse to the first direction and parallel to the planar surface (see direction orthogonal to Peng Fig 8a downward pointing arrow); 
a charge-trapping material (see Peng Fig 8b Ref Charge Trap Structure) provided on sidewalls of the first and second stacks; a plurality of local conductors (see Peng Fig 8d Ref Word Line (Gate)) each extending lengthwise along a third direction that is substantially perpendicular to the planar surface (see Peng Fig 8d Ref Word Line (Gate)), each local conductor being separated from one or both of the first and the second stacks by the charge-trapping material; and 
first global conductive wiring having conductors each running along the second direction for connecting the local conductors to the circuitry (see Peng Fig 8d Ref Word Line (Gate)).

Peng does not appear to explicitly disclose having circuitry formed therein and thereon (see Or-Bach Fig 19 Ref 1901).

Or-Bach discloses having circuitry formed therein and thereon (see Or-Bach).

It would have been obvious to one skilled in the art at the time of the effective filing of the invention that a memory structure, as disclosed by Peng, may include circuity coupled to global wiring, as disclosed by Or-Bach. The inventions are well known variants of three dimensional NOR structures and the combination of known inventions which produces predictable results is obvious and not patentable. Further evidence to the obviousness of their combination is Or-Bach’s attempt to reduce power consumption (see Or-Bach Para [0130]).

As to claim 2, Peng and Or-Bach disclose the memory structure of claim 1, wherein 
each active strip comprises one or more NOR strings (see Peng Para [0032]), each NOR string including a plurality of storage transistors (see Peng Fig 8d Ref Conduction Channel) that are formed out of the first, the second and the third semiconductor layers of the active strip, and a portion of the charge-trapping material and a group of the local conductors that are adjacent to the active strip (see Peng Fig 8d Ref Word Line (Gate)).

As to claim 3, Peng and Or-Bach disclose the memory structure of claim 1, wherein 
the global conductive wiring is provided on a plane either between the semiconductor substrate and the first and second stacks of active strips, or above the first and second stacks of active strips (see Peng Fig 8d Ref Word Line (Gate)).

As to claim 4, Peng and Or-Bach disclose the memory structure of claim 2, wherein 
adjacent storage transistors within a NOR string are connected to different conductors in the global conductive wiring (see Peng Fig 8d Ref Word Line (Gate)).

As to claim 5, Peng and Or-Bach disclose the memory structure of claim 2, further comprising second global conductive wiring, wherein 
the first global conductive wiring is provided on a plane between the semiconductor substrate and the first and second stacks (see Or-Bach Fig 22B Ref WL1_R; There must be a substrate under the first global conductive wiring upon which the device is fabricated.), while the second global conductive wiring is provided above the first and second stacks (see Peng Fig 8d Ref Word Line (Gate)).

As to claim 6, Peng and Or-Bach disclose the memory structure of claim 5, wherein 
adjacent storage transistors in a NOR string are connected, respectively, to the first global conductive wiring and the second global conductor wiring (see Or-Bach Fig 22B).

As to claim 7, Peng and Or-Bach disclose the memory structure of claim 5, wherein 
the second global conductive wiring also comprises conductors that extend along the second direction (see Or-Bach Fig 22B).

As to claim 8, Peng and Or-Bach disclose the memory structure of claim 5, wherein 
each conductor in the first global conductive wiring is electrically connected to selected ones of the local word lines whose lengths, if extended, would intersect the conductor (see the plugs above and below Or-Bach Fig 22B Refs WL1_L and WL1_R).

As to claim 9, Peng and Or-Bach disclose the memory structure of claim 8, wherein 
each conductor in the second global conductive wiring is electrically connected to selected ones of the local word lines whose lengths, if extended, would intersect the conductor (see the plugs above and below Or-Bach Fig 22B Refs WL1_L and WL1_R).

As to claim 10, Peng and Or-Bach disclose the memory structure of claim 9, wherein 
first global conductive wiring is formed between the semiconductor substrate and the first and second active stacks (see Or-Bach Fig 22B Ref WL1_R) and the second global conductive wiring is formed above the first and second active stacks (see Or-Bach Fig 22B Ref WL1_L).

As to claim 11, Peng and Or-Bach disclose the memory structure of claim 10, wherein 
local conductors of adjacent storage transistors in a NOR string are electrically connected, respectively, to the first global conductive wiring and the second global conductor wiring (see Or-Bach Fig 22B).

As to claim 12, Peng and Or-Bach disclose the memory structure of claim 9, wherein 
any conductor in the first global conductive wiring and any conductor in the second global conductive wiring are separated from each other by at least a predetermined distance along the third direction (see Or-Bach Fig 22B).

As to claim 13, Peng and Or-Bach disclose the memory structure of claim 10, wherein 
NOR strings are formed on opposite sides of each active strip (see Or-Bach Fig 22B Refs WL1_L and WL5_L) and wherein 
first and second local conductors on opposite sides of the active strip adjacent to each other along a line in the second direction are electrically connected, respectively, to the first conductive global wiring and the second conductive global wiring (see Or-Bach Fig 22B Refs WL1_L and WL5_L).

As to claim 14, Peng and Or-Bach disclose the memory structure of claim 9, wherein 
each conductor in the first global conductive wiring or the second global conductive wiring is connected to the circuitry in or on the semiconductor substrate (see Or-Bach Fig 19 Ref 1901).

As to claim 15, Peng and Or-Bach disclose the memory structure of claim 1, further comprising 
a metal layer strapped in contact with one of the second and third semiconductor layers (see Peng Para [0032]; Silicides are comprised of metal.).

As to claim 16, Peng and Or-Bach disclose the memory structure of claim 8, wherein 
the metal layer comprises a refractory metal (see Peng Para [0032]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEROME LARRY LEBOEUF whose telephone number is (571)272-7612. The examiner can normally be reached M-Th: 8:00AM - 6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICHARD ELMS can be reached on (517)272-1869. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEROME LEBOEUF/Primary Examiner, Art Unit 2824 - 11/03/2022